Citation Nr: 1222672	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-25 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for restless leg syndrome with interruption of sleep, to include as secondary to in-service exposure to ionizing radiation.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as secondary to in-service exposure to ionizing radiation.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for severe cold in feet, to include as secondary to in-service exposure to ionizing radiation.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for extreme chills, to include as secondary to in-service exposure to ionizing radiation.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for night sweats, to include as secondary to in-service exposure to ionizing radiation.

6.  Entitlement to service connection for a neurological disorder of the lower extremities (claimed as a nerve problem), to include as secondary to in-service ionizing radiation.

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1945 to December 1946.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2010, the Board remanded these issues to the RO (via the Appeals Management Center (AMC)) to afford the Veteran an opportunity to testify at a Board hearing from the RO.  A Board hearing was accordingly held before the undersigned in November 2010.  A copy of the hearing transcript has been associated with the file.

In February 2011 and September 2011, the Board again remanded these issues to the RO (via the AMC) for further development.  After completion of the requested development, the case is now before to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT


1.  The RO denied the Veteran's original claims of service connection for (a) restless leg syndrome with interruption of sleep, (b) hypertension; (c) severe cold in feet; (d) extreme chills; and (e) night sweats in an August 2005 rating decision; he was notified in writing of this decision and his appellate rights by an August 2005 cover letter; he filed an untimely appeal in October 2006.  

2.  New and material evidence was not received during the appeal period following the RO's August 2005 rating decision.  

3.  The evidence received since the August 2005 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims of service connection for 
(a) restless leg syndrome with interruption of sleep; (b) hypertension; (c) severe cold in feet; (d) extreme chills; and (e) night sweats, when presumed to be credible.  

4.  The credible and competent evidence of record shows no diagnosis of a disability manifested by either restless leg syndrome with interruption of sleep; severe cold in feet; extreme chills; or night sweats, at any point during the pendency of the appeal.  

5.  The credible and competent evidence shows that the Veteran did not experience chronic symptoms of hypertension for many years after service separation.

6.  The more probative evidence of record demonstrates that a neurologic disorder of the bilateral lower extremities, currently manifested by peripheral neuropathy, is not related to any event, circumstance, or injury of the Veteran's active duty service, including ionizing radiation exposure in Japan in 1945.


CONCLUSIONS OF LAW

1.  The August 2005 RO rating decision is final as to the claims of service connection for restless leg syndrome with interruption of sleep, hypertension, severe cold in feet, extreme chills; and night sweats.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2011).

2.  The Veteran has submitted new and material evidence for the purpose of reopening the previously denied claim of service connection for restless leg syndrome with interruption of sleep.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2011).  

3.  The Veteran does not have a current disability manifested by restless leg syndrome with interruption of sleep due to disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).

4.  The Veteran has submitted new and material evidence for the purpose of reopening the previously denied claim of service connection for hypertension.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2011).  

5.  The Veteran does not have a current disability manifested by hypertension due to disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).

6.  The Veteran has submitted new and material evidence for the purpose of reopening the previously denied claim of service connection for severe cold in feet.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2011).  

7.  The Veteran does not have a current disability manifested by severe cold in feet due to disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).

8.  The Veteran has submitted new and material evidence for the purpose of reopening the previously denied claim of service connection for extreme chills.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2011).  

9.  The Veteran does not have a current disability manifested by extreme chills due to disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).

10.  The Veteran has submitted new and material evidence for the purpose of reopening the previously denied claim of service connection for night sweats.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2011).  

11.  The Veteran does not have a current disability manifested by night sweats due to disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).

12.  A current neurological disorder of the lower extremities, which is manifested by peripheral neuropathy, was not incurred in or as a result of active service, including exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2007 regarding claims of service connection, and in October 2011 regarding the petition to reopen the claims of service connection.  These two letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Furthermore, the October 2011 letter satisfied all VCAA notice requirements of Kent.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  

In light of the July 2007 letter, which was sent prior to the October 2007 rating decision on appeal, no further development is required with respect to the claim of service connection for a neurological disorder of the lower extremities.  Although a fully compliant VCAA's notice letter was not provided to the Veteran before the July 2007 rating decision on appeal regarding the petition to reopen the claims of service connection for restless leg syndrome with interruption of sleep, hypertension, severe cold in feet, extreme chills, and night sweats, the claims were fully developed and then readjudicated most recently in a January 2012 supplemental statement of the case (SSOC), which was issued after all required notice was provided.  Accordingly, no further development is required with respect to the duty to notify. 

Next, as indicated, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board initially notes in this regard that the Veteran's service records, including the service treatment records and service personnel records, are not associated with the claims file except for a copy of his DD Form 214.  The claims file shows that the RO attempted to obtain them, but was informed by the service department in January 2005 and March 2005 that the Veteran's service records were unavailable because they were lost in a 1973 fire and could not be reconstructed.  If a veteran's service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  Here, the RO issued a formal finding of unavailability in April 2005.  They then sent the Veteran a letter in April 2005 informing him of their efforts to attempt to obtain the STRs and requesting that he submit original or copies of the records if he had them.  The Board thus finds that the RO has satisfied its duty to assist the Veteran in attempting to obtain his service records.  

Otherwise, the Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a hearing held before the undersigned.  The Board has carefully reviewed such statements and concludes that no available, pertinent evidence has been identified that remains outstanding.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but likewise finds nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claimed.  

The Court has held that at a hearing on appeal, a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the November 2010 hearing the undersigned set forth the issues to be discussed at the hearing and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Regarding the claim of service connection for a neurological disorder of the lower extremities, the Veteran was afforded an initial VA examination in February 2011 to address the medical issues raised by the case.  The same VA examiner then issued addendum opinions in April 2011, November 2011, and December 2011.  The Board finds that the February 2011 VA examiner's conclusions, when considered in combination with the subsequent addendums, are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed disorder in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

The Veteran was not afforded a VA examination regarding the claims of service connection for restless leg syndrome with interruption of sleep; hypertension; severe cold in feet; extreme chills; and night sweats.  The Board finds, however, that a VA examination is not necessary regarding these claims.  

Generally, a VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  A veteran is not entitled to a VA examination based solely on his own conclusory statements indicating that there is a relationship between an in-service illness or injury and a present disability.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  The record must contain some other factual basis supporting his statements.  See Waters, 601 F.3d at 1278; see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).    

Here, a VA examination is not required because the competent evidence shows no evidence of current disabilities involving restless leg syndrome with interruption of sleep, hypertension, severe cold in feet, extreme chills, or night sweats that may be associated with the Veteran's service.  Furthermore, the record before the Board contains no credible evidence of continuous symptoms since service.  Likewise, there is no credible indication that a claimed disability or persistent or recurrent symptoms of a disability may be associated with his service.  Rather, the pertinent evidence of such consists solely of the Veteran's own noncredible statements.  This evidence falls short of the standard for determining when a VA examination is necessary.  See Waters, 601 F.3d at 1278; see also Colantonio, 606 F.3d at 1381-82.    
  
The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the September 2011 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to send the Veteran a VCAA notice letter concerning the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for restless leg syndrome, hypertension, severe cold feet, extreme chills, and night sweats, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 C.F.R. § 3.159, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Upon remand, the RO issued a fully compliant VCAA notice letter in October 2011.  The Board then directed the AMC/RO to ask the original February 2011 VA examiner to provide an addendum opinion with supporting rationale regarding the etiology of any neurological deficit of the lower extremities, to particular include whether it at least as likely as not (i.e., is there at least a 50 percent probability) that a disorder was (i) proximately due to or 
(ii) aggravated by the Veteran's active military service, to include as due to a possible exposure to radiation while serving in Japan in 1946.  Upon remand, the same VA examiner from February 2011 issued adequate addendum opinions in November 2011 and December 2011, as noted immediately above.  Finally, the AMC/RO readjudicated the matter in a January 2012 supplemental statement of the case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the September 2011 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

A.  Petitions to Reopen

The Veteran initially contends that the previously denied claims of service connection for (1) restless leg syndrome with interruption of sleep; 
(2) hypertension; (3) severe cold in feet; (4) extreme chills; and (5) night sweats should be reopened and considered on the merits.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998).  First, a rebuttable presumption of service connection arises if "radiation-exposed veteran" later developed one of the radiogenic diseases listed in 38 C.F.R. § 3.309(d).  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(d).  Second, service connection may be established if (a) a veteran, who was exposed to radiation, develops a "radiogenic disease" that (b) became manifest within the time period defined for that disease by 38 C.F.R. 3.311(b)(5), and (c) if, after following special development procedures, the VA Undersecretary for Benefits determines that a relationship in fact exists between the disease and the veteran's exposure in service.  Finally, service connection may be established by competent evidence showing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  Such notice must inform a claimant of the right to initiate an appeal by filing a Notice of Disagreement (NOD).  38 C.F.R. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  An NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year from the date that that the RO mailed notice of the rating decision.  Otherwise, that determination becomes final.  See 38 C.F.R. § 20.302(a).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented"; see also 
38 C.F.R. § 20.200.  

Although a timely NOD is not filed, if new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468.  (2009).

Furthermore, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent, 20 Vet. App. at 10; see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  

Regarding petitions to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade, 24 Vet. App. at 117-18.

The question of whether to reopen a claim should also be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 
20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade, 24 Vet. App. 110.  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  

In the instant case, the record shows that the Veteran filed original claims of service connection in a November 2004 informal claim.  He wrote that he had attacks of severe cold in his feet; extreme chills; and body jerks or nervous tics of the body at night.  He also described having service in Japan, including in Nagasaki and Hiroshima "right after [the] atom bomb in 1945," in addition to service in "Kachi," Japan.  

Shortly after filing his informal claim, he filed a VA Form 21-526 (Veteran's Application for Compensation and/or Pension) in December 2004, identifying claims of service connection for high blood pressure, "nerve problems," and restless leg syndrome.  

In developing the claim, the RO attempted to obtain the Veteran's official service records.  The RO received notice from the service in January 2005, however, that the Veteran's service records were unavailable as they had been lost in a 1973 fire.  (This presumably refers to a July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.)  In March 2005, the RO received further notice from the service department that the Veteran's information could not be reconstructed.  A Formal Finding on the Unavailability of Service Records was issued in April 2005.    

Also unavailable, the Veteran wrote in February 2005 that he had past treatment in 1995 with a private provider, but that these private provider's records were no longer available as they had been destroyed.  

Otherwise, the RO obtained the Veteran's VA treatment records from February 1995 through October 2004, including from the Little Rock and Muskogee VA medical centers.  These records showed treatment in February 1995 for a myocardial infarction ("heart attack") with a past history of hypertension for twenty years.  These VA treatment records also showed ongoing management of diabetes mellitus, including routine foot care.  Also, in April 2002, the Veteran complained of symptoms related to hearing loss, but denied chills.  He also underwent an "environmental examination" in March 2004, which notes a history of exposure to a "fallout environment" in Nagasaki/Hiroshima, and that the VA Ionizing Radiation Registry files were being updated to reflect his current health status (and his use of multiple VAs for treatment). 

Also of record at that time, the Veteran filed a testimonial statement in February 2005 describing his service experiences.  In particular, he wrote that he had been around many soldiers with malaria attacks in Japan, and he continues to feel the same malaria symptoms as they did.  He also identified having high blood pressure after completion of his service, with diagnosis of high blood pressure by a doctor in 1948, although he received no medication until 1973.  

In addition to his own testimonial statement, the Veteran submitted a witness statement in February 2005.  This witness wrote that he had known the Veteran since 1932.  As such, he explained, the Veteran had been diagnosed with high blood pressure and malaria when he came home from service in Japan.  Further, the witness clarified that he had known the Veteran through the years and had known him to have regular treatment at VA since service.  

Based on this record, the RO issued a rating decision in August 2005 denying the claims.  The RO determined, in particular, that the claimed disorders were not on the list of conditions considered radiogenic, and that there was no medical evidence of record showing a diagnosis relating any claimed disorder to military radiation exposure.  Further, the RO found that there was no evidence showing in-service incurrence or aggravation of any claimed disorder.  Finally, with particular regard to hypertension, the RO found that there was no evidence of hypertension diagnosed within one year of service or for many years thereafter.  

The Veteran was notified of the August 2005 rating decision and his appellate rights in August 2005.  

In October 2006, he filed a written statement declaring the he was "appealing your decision."  He attached a separate, testimonial statement in which he again described his claimed exposure to radiation during service.  Specifically, he described trudging through nuclear waste in "Kochi" and passing through Hiroshima on the way to "Kochi," which is where he first started getting sick.  He declared that "the air was full of atom particles."  Also, he reported that his blood pressure on discharge was in the "160 range," and his doctor told him that his blood pressure was high due to his time in Japan. 

The Board observes that this October 2006 statement expresses disagreement and a desire to contest the RO's August 2005 rating decision.  However, it was received greater than one year after the August 2005 rating decision.  Thus, it was not timely received and may not constitute a NOD.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.  

Otherwise, the Veteran submitted no further correspondence within one year of the August 2005 rating decision.  Also, no additional evidence was received within one year of the August 2005 rating decision.  

Accordingly, the August 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302.  

Evidence associated with the claims file following the one year appeal period after the August 2005 rating decision includes, as noted, the Veteran's October 2006 testimonial statement describing the circumstances of his claimed radiation exposure during service and his diagnosis of high blood pressure.  

Additionally, further VA treatment records were obtained.  In pertinent part, these treatment records show ongoing management of his hypertension and diabetes mellitus, including treatment in October 2006, January 2007, and May 2007 for symptoms of onychomycosis and peripheral vascular disease of the bilateral lower extremities.  He also underwent a VA examination (in connection with the claim of service connection for a neurological disorder of the lower extremities, discussed below) in February 2011, at which time he gave a history of hypertension for "several years."  Also pertinent, the clinical evaluation at the February 2011 VA examination showed feet somewhat cool to the touch.  

Also, the Veteran submitted further testimonial statements in support of his appeal, and he testified at a Board hearing.  Specifically, he wrote in an April 2007 testimonial statement that he had had high blood pressure at service discharge, and also had malaria during service, which now involved night sweats and chills, and restless leg syndrome, which is "incurable."  In August 2008 he wrote that he had a sore on his foot and was told it was staph infection.  

Finally, he testified at his November 2010 Board hearing that he had been in Nagasaki around November 2, 1945, which had been bombed August 9, 1945.  
See Hr'g Tr. 2.  He was then stationed at "Kachi" with a transient stop in Hiroshima.  Id.  at 2-3.  Regarding restless leg syndrome, he testified that he first started noticing symptoms after his service discharge while staying with his brother.  Id. at 4.  He had no treatment at that time and just learned to live with it until he first saw a doctor in Oklahoma in 1948.  Id. at 4.  Regarding hypertension, he testified that he was not treated during service, and his heart problems came much later.  Id. at 4-5.  He clarified that he could not remember when he was first treated for hypertension, but he could remember that the treatment was in Wyoming; he was told he was too young for medication.  Id. at 6.  Regarding chills and severe cold, he likewise testified that he first noticed symptoms right away early on after service.  Id. at 6.  
It would bother him toward the first of winter.  Id. at 6.  He remembered that his brother complained about it because it would wake him up.  Id. at 7.  The Veteran further testified that he was not diagnosed or treated for malaria during service.  
Id. at 7.  

The Board finds that this evidence is "new" because it was not before the adjudicator in August 2005.  The Board also finds that the new evidence is "material."  First, regarding the Veteran's own testimonial statements, the Board finds that this additional evidence is "material" as these new testimonial statements indicate symptoms of the claimed disorders since service with continuous symptoms thereafter.  Again, lay statements such as these are generally presumed to be credible when determining whether to reopen a claim.  See Justus, 3 Vet. App. at 512-513.  Furthermore, the new VA treatment records show management of the Veteran's hypertension, and the February 2011 VA examination notes a finding of feet somewhat cool to touch.  The Board accordingly finds that new and material evidence has been received to reopen the claims.  Hence, the appeal to this extent is allowed, and the claims are now subject to review based on the entire evidentiary record.  

B.  Entitlement to Service Connection

The Veteran contends that service connection is warranted for (1) restless leg syndrome with interruption of sleep; (2) hypertension; (3) severe cold in feet; 
(4) extreme chills; and (5) night sweats, and (6) a neurological disorder of the lower extremities (claimed as a nerve problem).  

As an initial matter, the Board notes that the scope of the claim regarding a neurological disorder of the lower extremities has been characterized to most accurately reflect the Veteran's intentions.  Of particular importance, his service organization representative clarified at the Board hearing that the claim of service connection for peripheral neuropathy did not involve a nervous disorder, but rather a "physical nervous system disorder."  Thus, the Board finds that the scope of the claim does not reasonably encompass a psychiatric disorder.  Likewise, as discussed above, he has raised separate claims of service connection for other disorders of the conditions of the lower extremities, including restless leg syndrome and severe cold in the feet.  The Board finds that these claimed disabilities involve distinct symptoms that can be expressed without recourse to complex medical terminology.  Thus, his statements clearly distinguishing these claims.  The Board thus finds that the claim of service connection for a neurological disorder of the lower extremities is appropriately limited in scope.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for certain tropical diseases contracted during peacetime service in Japan prior to January 1, 1947.  38 C.F.R. §§ 3.307, 3.308, 3.309 (2011).  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009).  The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  
A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

Finally, if a veteran's service records are presumed to have been destroyed while in government custody, there is a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where presumed destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Where service medical records were destroyed, a veteran is competent to report factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the legal standard for proving a case of service connection is not lowered, although the Board has an increased obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 
9 Vet. App. 46 (1996).  A higher benefit-of-the-doubt standard does not arise in such cases; rather the Board has a heightened duty to consider the benefit-of-the-doubt rule, to assist the claimant in developing his claim, and to explain its decision when the service medical records have been destroyed.  Ussery v. Brown, 8 Vet. App. 64 (1995).  

In the present case, the Board finds after careful deliberation, that the weight of the probative evidence of record is against the claim, for the following reasons.  

The Veteran's central contention is that his disorders are due to radiation exposure while serving in Japan in 1945.  

Again, service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert, 11 Vet. App. at 289.

First, a rebuttable presumption of service connection arises if "radiation-exposed veteran" later developed one of the radiogenic diseases listed in 38 C.F.R. § 3.309(d).  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(d).  These diseases are ones in which the VA Secretary has determined that a positive association with radiation exposure exists.  The diseases listed in 38 C.F.R. § 3.309(d)(2) cited above are as follows: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; 
(iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myolomas; (x) lymphomas (other than Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchiolo-alveolar carcinoma; (xvii) cancer of the bone; 
(xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and, (xxi) cancer of the ovary.

A "radiation-exposed veteran" is a veteran who was involved in a "radiation risk" activity during active service, as defined in 38 C.F.R. 3.309(d)(3)(ii).  This includes veterans who were involved in the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945 and ending on July 1, 1946.  38 C.F.R. 
§ 3.309(d)(3)(ii)(B).  The term "occupation of Hiroshima or Nagasaki" means official military duties within 10 miles of the city of Nagasaki.  38 C.F.R. 
§ 3.309(d)(3)(vi).  Also, the Board notes that the Defense Threat Reduction Agency (DTRA) has reported no threat of ionizing radiation associated with duties performed in the port of Sasebo.

Second, service connection may be established if (a) a veteran, who was exposed to radiation, develops a "radiogenic disease" that (b) became manifest within the time period defined for that disease by 38 C.F.R. § 3.311(b)(5), and (c) if, after following special development procedures, the VA Undersecretary for Benefits determines that a relationship in fact exists between the disease and the veteran's exposure in service.

"Radiogenic diseases" are those that may be induced by ionizing radiation, as listed at 38 C.F.R. § 3.311(b).  The "radiogenic diseases" listed in 38 C.F.R. § 3.311(b) are essentially identical to those listed 38 C.F.R. § 3.309(d)(2) cited above except that the following additional diseases are added: skin cancer; pancreatic cancer; kidney cancer; posterior subcapsular cataracts; non- malignant thyroid nodular disease; parathyroid adenoma; cancer of the rectum; and, any other cancer.

Finally, service connection may be established by competent evidence showing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the Veteran maintains that he was exposed to radiation while involved in the occupation of Japan after World War II.  Specifically, he testified at his November 2010 Board hearing that he served in Japan in approximately November 1945.  Hr'g Tr. 2.  He explained that he was in Nagasaki and a town he called "Kachi," which involved transit through Hiroshima, after the atomic bomb had been dropped on those cities.  Id. at 2-3.  

The Board again notes that the Veteran's service records are unavailable.  They are presumed lost in a fire at the July 1973 National Personnel Records Center (NPRC) in St. Louis, Missouri.  His DD Form 214 shows that he had service outside the continental United States in "APT" from October 1945 through November 1945, and was awarded the Asiatic pacific Campaign Medal, World War II Victory Medal, a and Army of Occupation Medal.  The Board finds that the acronym "APT" is consistent with the Asia Pacific Theater, and that the medals awarded are consistent with his assertions that he had service involving the occupation of Japan between August 1945 and July 1946, as specific in 38 C.F.R. § 3.309(d)(3)(ii)(B).  

Accordingly, he is shown as likely as not to have participated in a "radiation risk activity" during service and is, consequently, shown as likely as not to be a "radiation-exposed veteran."  38 C.F.R. § 3.309(d); see also 38 C.F.R. § 3.311(b)(1)(i); Washington, 19 Vet. App. 362.

Service is not warranted in this case, however, as the post-service evidence demonstrates that the Veteran does not have a subsequent diagnosis of a disease listed in 38 C.F.R. § 3.309(d)(2) or a radiogenic disease identified in 38 C.F.R. § 3.311(b)(2).  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Furthermore, although the Veteran is shown to have current diagnoses of hypertension and peripheral neuropathy, the most probative evidence of record demonstrates that these disorders were less likely as not incurred in or due to the Veteran's service, including radiation exposure.  See Combee, 34 F.3d at 1042.

In particular, the available post-service medical records consist of VA treatment records beginning from 1995.  

Regarding hypertension, these medical records include a March 1995 VA discharge summary notes that the Veteran was known to have hypertension for 20 years.  The Board notes that 20 years prior to 1995 would have been approximately 1975, which was approximately 28 years after his service separation.  Such a long span of time between service and the first diagnosis of hypertension is some evidence weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (stating that the lack of treatment records can be considered along with other relevant factors, including the "nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts").  Subsequent medical records show ongoing management of hypertension, but do not indicate that the disorder had its onset during service, was otherwise incurred during service, to include as a result of radiation exposure, or was continuous since service.  

Regarding the remaining claims, the post-service medical records, including in October 2006 and January 2007, reflect diagnoses of diabetes mellitus and peripheral vascular disease, but not a neurological disorder of either lower extremity, or restless leg syndrome with interruption of sleep, extreme chills, or night sweats.  

More recently, in connection with the instant appeal, the Veteran underwent a VA examination in February 2011.  Regarding his medical history, the Veteran informed the VA examiner that he had been diagnosed with diabetes mellitus during routine testing at work in the 1970s, and had been diagnosed with hypertension for "several years."  The Veteran also gave a history of diabetic ulcers with staph infection in both feet a "couple of years ago."  With particular regard to his lower extremities, the Veteran reported that he had not had feeling in his feet for at least five years; he had been having poor circulation in his legs, and had a stent placed in right groin.  

In performing a thorough clinical evaluation, the February 2011 VA examiner's findings included slightly decreased vibration and pinprick, both feet.  The clinical evaluation also showed feet somewhat cool to touch.  Based on the examination results, the VA examiner diagnosed mild peripheral neuropathy in both feet, pending an electromyography (EMG)/nerve conduction study (NCS).  With regard to the etiology of the disorder, the VA examiner opined that the Veteran's peripheral sensory neuropathy for five years was most likely due to his longstanding diabetes mellitus, and was less likely due to possible exposure to radiation while serving in Japan.  The VA examiner noted that this opinion was based on the electronic records and a history obtained from the Veteran, as the claims file was not available to review.  

In an April 2011 addendum, the same VA examiner noted that the Veteran's claims file had been reviewed.  As such, the VA examiner again reviewed the Veteran's history, including having numbness of the feet since 2000, having diabetes mellitus, and taking B12 tablets.  Further, according to the VA examiner, an EMG had been done.  The VA examiner's impression as a result of this review was that the Veteran's peripheral neuropathy "could be from radiation but another possible cause[] in this [Veteran] is Diabetes and B12 deficiency."  

Then in November 2011, the same VA examiner again reviewed the Veteran's case, including the claims file and the prior VA examination results.  Accordingly, the VA examiner opined that the Veteran's disorder was less likely than not incurred in or caused by service.  The VA examiner reasoned that the Veteran's mild peripheral sensory neuropathy of both lower extremities with symptoms starting approximately five years ago is less likely due to possible radiation exposure in Japan.  Rather, the VA examiner concluded, it is most likely due to his long standing diabetes mellitus, which was diagnosed in the 1970s, with symptoms starting approximately five years ago.  The VA examiner opined conversely that it is "very unlikely" that the disorder started 59 to 60 years ago due to possible radiation exposure without any other comorbid symptoms or signs of possible radiation exposure, and it does not the meet the standard to state that the disorder is at least as likely as not due to possible radiation exposure in 1946.  

In a December 2011 addendum, this same VA examiner reiterated the same opinion and reasoning, except to clarify that the Veteran's mild generalized peripheral neuropathy involved the peroneal, both tibial and both sural, nerves. 

The Board finds, after careful consideration, that the February 2011, April 2011, November 2011, and December 2011 VA examiner's opinions, when considered in combination, are the most probative evidence of record regarding the likely etiology of the Veteran's claimed neurologic disorder of the bilateral lower extremities, manifested by peripheral neuropathy.  First, the VA examiner's opinions were based on a thorough and comprehensive reviews of the facts of the case.  Of particular importance, the VA examiner considered the Veteran's own assertions regarding the circumstances of his service and also the onset and continuity of his symptoms.  

Furthermore, the VA examiner provided clear opinions.  See Nieves-Rodriguez, 
22 Vet. App. at 304.  In this regard, the Board acknowledges the VA examiner's favorable opinion in April 2011 opinion indicating that peripheral neuropathy "could be" due to radiation exposure.  The Board finds, for two reasons, that this opinion, while favorable, does not outweigh or materially diminish the probative weight of the VA examiner's otherwise unfavorable opinions.  

First, the favorable, April 2011 opinion is speculative, as it used the phrase "could be."  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  More importantly, the VA examiner provided a clarifying opinion November 2011, where the examiner explained that the disorder is "most likely" due to his diabetes mellitus and is "very unlikely" due to radiation exposure.  In light of the November 2011 clarifying opinion, the Board finds that the VA examiner's conclusions are not in conflict.  In other words, the opinions, when read together, establish that although peripheral neuropathy "could be" due to radiation exposure, this is "very unlikely" as the disorder is "most likely" due to diabetes mellitus.  See Kahana, 24 Vet. App. at 435 (the Board may permissibly draw "inference[s] based on the evidence," as long as any inference resulting in a medical determination is independent and cited; otherwise, it is an impermissible medical inference in violation of Colvin) .  

Also important, the VA examiner's conclusions are probative as the VA examiner fully explained the reasoning supporting his conclusions.  The Board, in its lay capacity, is not qualified to question the VA examiner's reasoning.  See id.  In fact, the Board finds that the VA examiner's reasoning is persuasive, particularly because the VA examiner discussed the Veteran's lack of comorbid symptoms during service and the significance of his long history of nonservice-connected diabetes mellitus.  Otherwise, the remaining evidence of record provides no competent basis for calling into question the VA examiner's reasoning.  See id.  

In short, the VA examiner's opinions are fully articulated with clear conclusions based on a comprehensive factual basis and supported by sound reasoning.  Accordingly, they are highly probative on the question of nexus and are accorded great weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Thus, the evidentiary record before the Board includes a diagnosis of hypertension and peripheral neuropathy, which are not shown to be related to service.  Thus, the evidence is not at least in a state of relative equipoise regarding these claims.  See Fagan, 573 F.3d at 1287.  

Similarly, the evidentiary record reflects no diagnosis of a disability manifested by restless leg syndrome with interruption of sleep; severe cold in feet; extreme chills; and or night sweats.  In this regard, the Board recognizes that the February 2011 VA examination addendum notes a finding of feet somewhat cool to the touch.  Nonetheless, a diagnosis is not provided.  Without evidence of a current disability, the evidence is not in a state of relative equipoise, and the claims must be denied.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321; see also 38 C.F.R. §§ 3.307, 3.308, 3.309; Fagan, 573 F.3d at 1287.

The Veteran has offered his own opinion indicating he has had symptoms of the claimed restless leg syndrome with interruption of sleep; severe cold in feet; extreme chills; and or night sweats since service with continuous symptoms thereafter.  See Hr'g Tr. 4-7.  After consideration of the entire record, however, the Board finds that the Veteran's own testimonial statements are neither credible nor competent evidence supporting the claims, as his statements are either inconsistent with, or directly contradict by, earlier statements of record.  

For instance, he wrote in a February 2005 testimonial statement that he was "around" other soldiers with malaria in Japan.  By comparison, a February 2005 witness statement indicates that the Veteran was treated for malaria after he returned from Japan.  In contrast, the Veteran wrote in April 2007 that he was treated for malaria during service, but then testified unequivocally at the Board hearing that he did not have malaria during service.   Hr'g Tr. 7.  

Also inconsistent, he wrote in February 2005 that he began having high blood pressure after service and was first diagnosed after service in 1948.  This was reiterated in the February 2005 witness statement.  Yet, he wrote in March 2007 and April 2007 that he had high blood pressure at discharge, and that his doctor told him that his blood pressure was high due to his time in Japan. 

Finally, he wrote in March 2007 that he first started getting sick immediately after visiting Hiroshima, but conversely testified at the Board hearing that he did not have symptoms until shortly after service.  See Hr'g Tr. 4, 6.  

In light of these conflicting statements, the Board finds that the Veteran's testimonial statements since August 2005 are not credible evidence of symptoms beginning during service or within one year of service separation, or of symptoms continuous since service.  Thus, his testimonial statements are nonprobative.  
See Dalton, 21 Vet. App. at 36.  

Moreover, regarding peripheral neuropathy, although the Veteran's testimonial statements are credible, they are not competent evidence supporting the appeal as the question of causation on this issue involves a complex medical matter concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology regarding his peripheral neuropathy may not be competently addressed by lay evidence.  See Jandreau, 492 F.3d 1372.  Thus, the Veteran's own opinion is not probative and does not controvert the VA examiner's opinion.  

In summary, the most probative evidence of record demonstrates that the Veteran is presently diagnosed with hypertension and a neurologic disorder of the bilateral lower extremities, manifested by peripheral neuropathy.  The credible and competent evidence does not show a diagnosis of a disability manifested by restless leg syndrome with interruption of sleep; severe cold in feet; extreme chills; and or night sweats, to include at any time during the pendency of the appeal.  
See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.  Regardless of whether a claimed disability has been diagnosed, none of the claimed disabilities, including hypertension and peripheral neuropathy, is a disease listed in 38 C.F.R. § 3.309(d)(2), for which a presumption of service connection may be established in "radiation exposed veterans."  Likewise, none of the claimed disorders, including hypertension and peripheral neuropathy, is a "radiogenic disease" listed in 38 C.F.R. § 3.311(b)(2).  The Veteran has not cited or submitted competent scientific or medical evidence indicating that either the demonstrated hypertension or peripheral neuropathy is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4).  Thus, no further development is required under the special procedures set forth under 38 C.F.R. § 3.311.  Finally, the most probative evidence demonstrates that peripheral neuropathy is more likely due to diabetes mellitus and was less likely as not incurred in or due to the Veteran's service, including radiation exposure.  
See Combee, 34 F.3d 1039.  Thus, the evidence is not at least in a state of relative equipoise in support of the claims.  Consequently, the claims must be denied.  Fagan, 573 F.3d at 1287.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).    


ORDER

Because new and material evidence has been received to reopen the claim of service connection for restless leg syndrome with interruption of sleep, the appeal to this extent is granted.   

Entitlement to service connection for restless leg syndrome with interruption of sleep is denied.  

Because new and material evidence has been received to reopen the claim of service connection for hypertension, the appeal to this extent is granted.   

Entitlement to service connection for hypertension is denied.  

Because new and material evidence has been received to reopen the claim of service connection for severe cold in feet, the appeal to this extent is granted.   

Entitlement to service connection for severe cold in feet is denied.  

Because new and material evidence has been received to reopen the claim of service connection for extreme chills, the appeal to this extent is granted.   

Entitlement to service connection for extreme chills is denied.  

Because new and material evidence has been received to reopen the claim of service connection for night sweats, the appeal to this extent is granted.   

Entitlement to service connection for night sweats is denied.  

Entitlement to service connection for a neurological disorder of the lower extremities, shown to be manifested by peripheral neuropathy, is denied.  



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


